Citation Nr: 9929873	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-13 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran timely applied for a waiver of recovery 
of loan guaranty indebtedness.  


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1997 by the 
Committee for Waivers and Compromises at the Department of 
Veterans Affairs (VA) Debt Management Center at Fort 
Snelling, Minnesota.  The decision held that the veteran's 
claim for a waiver of a loan guaranty indebtedness in the 
amount of $16,758.34 was denied on the basis that the request 
for a waiver was not made within one year of being notified 
of the right to request a waiver.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  On June 4, 1996, the VA sent the veteran a letter, by 
certified mail-return receipt requested, informing him of the 
home loan guaranty indebtedness, his right to request a 
waiver of recovery of the indebtedness, and the one year time 
limit for filing an application for a waiver.

2.  A copy of a signed receipt by the veteran's girlfriend 
was returned to the VA with a June 7, 1996, delivery and 
receipt date noted.

3.  The veteran's application for waiver of recovery of the 
home loan guaranty indebtedness was received by the VA via 
Federal Express on June 30, 1997.


CONCLUSION OF LAW

The veteran did not timely apply for a waiver of the loan 
guaranty indebtedness.  38 U.S.C.A. §§ 5107, 5302(b) (West 
1991); 38 C.F.R. § 1.964(e) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, a request for waiver of a loan 
guaranty indebtedness shall be made within one year after the 
date on which the debtor receives, by certified mail-return 
receipt requested, written notice from the VA of the 
indebtedness.  If written notice of the indebtedness is sent 
by means other than certified mail- return receipt requested, 
then there is no time limit for filing a request for waiver 
of indebtedness of a loan guaranty.  See 38 U.S.C.A. § 
5302(b); 38 C.F.R. § 1.964(e).

The record shows that in December 1988, the veteran and a 
friend (also a veteran) jointly purchased a home in Long 
Beach, California utilizing a 10.5 percent VA guaranteed loan 
in the amount of $129,785.  At some point thereafter the 
veterans defaulted on repayment of the loan, and the property 
was sold at a foreclosure sale.  The VA then made payment to 
the lender under the terms of the loan guaranty in the amount 
of $33,516.69.  This amount, plus accrued interest, was 
charged as the veteran's debt.  The amount of the veteran's 
loan guaranty indebtedness was later changed to $16,758.34, 
plus accrued interest.  

In June 1996, the VA provided the veteran with written notice 
of his indebtedness by certified mail-return receipt 
requested.  In this letter, the veteran was notified of the 
amount of his home loan guaranty indebtedness, his right to 
dispute the creation or the amount of the debt, and his right 
to request a waiver of the debt.  He was also informed that 
his request for waiver must be made within one year following 
the date of notice of the indebtedness.  A copy of the return 
receipt indicates that D.W. (identified by the veteran as his 
girlfriend) received the letter and signed the receipt on 
June 7, 1996.

On June 30, 1997, the VA received the veteran's request for 
waiver of the loan guaranty indebtedness.  (A Federal Express 
receipt shows that the letter was sent to the Debt Management 
Center on June 28, 1997).  

In his VA Form 9, received in March 1998, the veteran argued 
that the reason he did not respond right away to the VA's 
June 1996 letter was because he was feeling depressed and 
guilty over his financial, personal and work life.  

Based upon a thorough review of the evidence of record, the 
Board concludes that a waiver of recovery of the veteran's 
loan guaranty indebtedness is not warranted.  In this regard, 
the Board notes that the veteran was notified of his loan 
guaranty indebtedness by certified mail-return receipt 
requested in June 1996, as his girlfriend signed the return 
receipt on June 7, 1996.  Since the veteran did not submit an 
application for a waiver of recovery of his loan guaranty 
indebtedness until June 28, 1997, which was received by the 
VA on June 30, 1997, the Board finds that he did not submit 
his application in a timely manner.

While the Board is in sympathy with the veteran, it notes 
that he has not contended there was any error by either the 
VA or postal authorities or any circumstances beyond his 
control causing any delay in his receipt of notification of 
his indebtedness.  The veteran has offered an explanation as 
to why his request for waiver of recovery of the loan 
guaranty indebtedness was filed late; however, this is not 
dispositive. 

Because there is no evidence or even specific allegation that 
the notification to the veteran of his indebtedness was not 
received by him, the Board concludes that the veteran's 
application requesting a waiver of the loan guaranty 
indebtedness at issue was not timely filed.  The United 
States Court of Appeals for Veterans Claims (Court) (formerly 
known as the United States Court of Veterans Appeal) has held 
that timeliness of a claim is a threshold matter.  If the 
claim is untimely, the VA has no jurisdiction even to 
consider whether it is well-grounded.  Thompson v. Brown, 
6 Vet.App. 436, 438 (1994).  In Sabonis v. Brown, 6 Vet.App. 
426 (1994), the Court noted that in cases where the law and 
not the evidence is dispositive, as is the case here, a claim 
should be denied or an appeal to the Board terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  Accordingly, as the veteran's request for a 
waiver of recovery of loan guaranty indebtedness was not 
timely filed, his claim must be denied.  



ORDER

As the veteran did not timely apply for a waiver of recovery 
of loan guaranty indebtedness, his appeal is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

